     Case 3:20-cv-02366-JLS-AGS Document 7 Filed 02/02/21 PageID.61 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN DAVID MARTIN,                                  Case No.: 20-CV-2366 JLS (AGS)
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  RECONSIDERATION
14   MARLON D. MITCHELL, CHRISTINA
     PURTEE, MARGARITA SERRANO,                          (ECF No. 6)
15
     and DOES 1-50
16                                   Defendants.
17
18
19         Presently before the Court is Plaintiff John David Martin’s Motion for
20   Reconsideration (“Mot.,” ECF No. 6). Plaintiff requests the Court reconsider its January
21   7, 2021 order denying Plaintiff’s motion to proceed in Forma Pauperis (“IFP”). (“Order,”
22   ECF No. 4.) After considering Plaintiff’s arguments and the law, the Court DENIES
23   Plaintiff’s Motion.
24         On December 3, 2020, Plaintiff filed a motion for leave to proceed IFP alongside his
25   Complaint alleging various Constitutional rights and fair credit reporting violations against
26   employees of the San Diego County Department of Child Support Services (ECF Nos. 1,
27   2). The Court denied Plaintiff’s motion to proceed IFP on January 7, 2021, finding that
28   “Plaintiff has not shown he cannot pay the court costs and still afford the necessities of

                                                     1
                                                                                20-CV-2366 JLS (AGS)
     Case 3:20-cv-02366-JLS-AGS Document 7 Filed 02/02/21 PageID.62 Page 2 of 4



 1   life.” Order at 3. The Court based its ruling on the “amount of money Plaintiff indicates
 2   he expects to continue to receive on a monthly basis,” which “exceeds his monthly debts
 3   and obligations by more than $300.” Id. at 2. The Court granted Plaintiff leave to pay the
 4   filing fee. Id. at 3. Plaintiff filed the present Motion on January 15, 2021, arguing that the
 5   Court “failed to take into account . . . relevant factors intended to guide its discretion.”
 6   Mot. at 3.
 7         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
 8   amend its judgment. In the Southern District of California, a party may apply for
 9   reconsideration “[w]henever any motion or any application or petition for any order or
10   other relief has been made to any judge and has been refused in whole or in part.” Civ.
11   L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
12   different facts and circumstances which previously did not exist. Id.
13         “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
14   discovered evidence, committed clear error, or if there is an intervening change in the
15   controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
16   marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
17   banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to be used
18   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
19   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant
20   or deny a motion for reconsideration is in the “sound discretion” of the district court.
21   Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229
22   F.3d at 883). A party may not raise new arguments or present new evidence if it could
23   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
24   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
25         Plaintiff argues that the Court (1) “incorrectly counted the Plaintiffs Veterans
26   Disability Compensation as ‘income’”; and (2) “cites a potential [Social Security Disability
27   Insurance (“]SSDI[“] disability award in the unknown future as a qualifying reason of
28   denial.” Mot. at 3–4. Plaintiff does not argue that there is newly discovered evidence or

                                                   2
                                                                                20-CV-2366 JLS (AGS)
     Case 3:20-cv-02366-JLS-AGS Document 7 Filed 02/02/21 PageID.63 Page 3 of 4



 1   that there has been an intervening change in the controlling law. Therefore, the Court will
 2   examine its ruling for clear error and address Plaintiff’s arguments in turn.
 3         First, Plaintiff cites to 38 U.S.C. § 5301 as the basis for his argument that his VA
 4   disability compensation should not be considered as monthly “income” in his IFP
 5   application. Mot. at 3. Plaintiff argues that VA disability compensation “is not income by
 6   any definition.” Id. Section 5301 exempts disability benefits from taxation and provides
 7   that disability benefits are generally nonassignable. See Wright v. Riveland, 219 F.3d 905,
 8   920 (9th Cir. 2000) (“[Section 5301] makes payments of benefits ‘made to, or on account
 9   of, a beneficiary . . . exempt from the claim of creditors,’ and provides that these benefits
10   are not ‘liable to attachment . . . either before or after receipt by the beneficiary.’” (quoting
11   38 U.S.C. § 5301(a))). Plaintiff argues that “the court incorrectly assumes the jurisdiction
12   and authority to attach Plaintiff member’s VA disability compensation in a legal process.”
13   Mot. at 3. The Court does not seek to attach Plaintiff’s disability compensation. The Court
14   granted Plaintiff leave to pay the statutory and administrative filing fee if he chooses to
15   proceed with this case. Order at 3.
16         The Court included Plaintiff’s VA disability compensation in its evaluation of
17   Plaintiff’s monthly income to assess his eligibility to proceed IFP. Other courts frequently
18   classify VA disability compensation as monthly income in these circumstances. See, e.g.,
19   Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28,
20   2009) (considering sum of “VA disability compensation” and “Social Security Disability”
21   payments to arrive at a “total monthly income” figure). VA disability compensation also
22   is treated as income for other purposes. See, e.g., Hassel v. Astrue, No. 17-CV-05811-
23   MEJ, 2018 WL 3159584, at *4 (N.D. Cal. June 28, 2018) (finding ALJ correctly treated
24   the plaintiff’s VA disability compensation as income for purpose of determining SSI
25   eligibility or benefits); Francis H. v. Saul, No. SACV 18-1854-KK, 2020 WL 1625844, at
26   *2 (C.D. Cal. Feb. 3, 2020) (finding “[s]ubstantial evidence” supports ALJ’s conclusion
27   that the plaintiff’s VA compensation qualifies as income).
28   ///

                                                     3
                                                                                   20-CV-2366 JLS (AGS)
     Case 3:20-cv-02366-JLS-AGS Document 7 Filed 02/02/21 PageID.64 Page 4 of 4



 1         Second, Plaintiff argues that “[t]he court cites a potential SSDI disability award in
 2   the unknown future as a qualifying reason of denial . . . .” Mot. at 4. The Court did not
 3   base its ruling on the possibility that Plaintiff may receive SSDI in the future; the Court
 4   was recounting information Plaintiff included in his application. The Court stated it based
 5   its ruling on “[t]he amount of money Plaintiff indicates he expects to continue to receive
 6   on a monthly basis . . . ,” Order at 2, which was the sum of his VA disability compensation.
 7   The possibility of a future SSDI award did not weigh in the Court’s decision to deny
 8   Plaintiff’s application.
 9         Therefore, the Court finds it did not commit clear error by considering Plaintiff’s
10   VA disability compensation as monthly income, and the possibility of a future SSDI award
11   did not factor into the Court’s evaluation of Plaintiff’s eligibility to proceed IFP.
12         Accordingly, the Court DENIES Plaintiff’s Motion for Reconsideration (ECF No.
13   6). In its previous Order, the Court granted Plaintiff thirty days to pay the filing fee. See
14   Order at 3. Given that Plaintiff filed the present Motion for Reconsideration, the Court
15   GRANTS Plaintiff an additional thirty (30) days from the date on which this Order
16   is electronically docketed in which to reopen his case by paying the entire $402 statutory
17   and administrative filing fee. If Plaintiff fails to pay the $402 filing fee in full, this action
18   will remain dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and without
19   further Order of the Court.
20         IT IS SO ORDERED.
21   Dated: February 2, 2021
22
23
24
25
26
27
28

                                                     4
                                                                                   20-CV-2366 JLS (AGS)
